                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

UNITED STATES OF AMERICA                  )
                                          )
v.                                        )       No. 3:14-CR-10
                                          )       Judge Phillips
RICHARD JOE PRUITT                        )


                            MEMORANDUM AND ORDER

       The defendant has filed a pro se motion seeking relief under the First Step Act [Doc.

40]. Specifically, the defendant asks for the appointment of counsel to “see if anything

from the ‘First Step Act’ will grant me any relief off of my 168 month term of

imprisonment.”

       On August 17, 2015, the defendant was sentenced to a term of imprisonment of 168

months, to be followed by a five-year term of supervised release, for the following

offenses: (1) possession with intent to distribute marijuana (Count One), in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(D); (2) possession of a firearm in furtherance of a drug

trafficking crime (Count Two), in violation of 18 U.S.C. § 924(c); (3) knowingly

transferring a firearm not registered to him (Count Four), in violation of 26 U.S.C. §§ 5841,

5871; and (4) possessing stolen firearms (Count Eight), in violation of 18 U.S.C. § 922(j)

[Doc. 30].

       The First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (“the Act”) was

signed into law on December 21, 2018. The Act implements certain reforms to the criminal

justice system, including sentence modification for some defendants.           This Court’s
Standing Order SO-19-01, filed on February 19, 2019, directs Federal Defender Services

of Eastern Tennessee (“FDSET”) to identify and evaluate all cases that may be impacted

by Section 404 of the Act. The Standing Order further provides that counsel will be

appointed for persons who FDSET determines may qualify for Section 404 relief.

Therefore, defendant’s motion for sentence reduction [Doc. 40] is DENIED without

prejudice and defendant’s request for appointment of counsel is DENIED as moot.

       Beyond Section 404, this Court cannot and will not instruct the defendant as to

whether any other provision of the Act “will grant [him] any relief.” While pro se filings

are to be liberally construed, liberal construction “has limits. Liberal construction does not

require a court to conjure allegations on a litigant’s behalf, … and a pleading must provide

notice to the opposing party of the relief sought.” Erwin v. Edwards, 22 F. App’x 579, 580

(6th Cir. 2001) (citations omitted).

       For all of these reasons, the defendant’s motion [Doc. 40] is DENIED.

       IT IS SO ORDERED.



                                         s/ Thomas W. Phillips
                                       SENIOR UNITED STATES DISTRICT JUDGE




                                              2
